Exhibit 16.1 September 20, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Commissioners: We have read the first four paragraphs included in Item 4.01 of Form 8-K of Tech/Ops Sevcon, Inc. dated September 20, 2010, expected to be filed with the Securities and Exchange Commission on September 20, 2010 and are in agreement with the statements concerning our Firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form 8-K. Very truly yours, /s/ Caturano and Company, Inc. Boston, Massachusetts
